UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x

JOSE JOAQUIN RAMIREZ,

                      Plaintiff,          18 Civ. 3486 (VEC) (HBP)

     -against-                            OPINION
                                          AND ORDER
OFFICER LEWIS, Individual
Capacity (Badge# 10537 or
10735), et al.,

                      Defendants.

-----------------------------------x


          PITMAN, United States Magistrate Judge:


          Plaintiff, who appears to be a pretrial detainee in the

custody of the New York City Department of Corrections, commenced

this action for injunctive relief and damages, alleging that he

has been subjected to illegal strip searches and denied

appropriate medical care for injuries he allegedly sustained when

he refused to submit to strip searches.    Specifically, plaintiff

alleges that he suffered mental anguish and injuries to his

hands, wrists and shoulders when he refused to submit to the

strip searches.

          On August 28, 2018, in response to an application from

defendants, I ordered plaintiff to provide defendants with a

HIPAA-compliant release for his medical records no later than

September 18, 2018.     Instead of providing the release, plaintiff

provided defendants' counsel (and the Court) with what appears to
be a complete copy of his medical records since his receipt at

the Anna M. Kross Correctional Facility.

          As a result of his claiming mental and physical

injuries, plaintiff has put his mental and physical condition in

issue, and defendants are, therefore, entitled to conduct

discovery concerning these matters.     Schlagenhauf v. Holder, 379

U.S. 104, 119 (1964); Knoll v. Merrill Corp., 02 Civ. 566

(CSH) (DFE), 2004 WL 1417949 at *1 (S.D.N.Y. June 23, 2004) (Eaton,

M.J.); Hodges v. Keane, 145 F.R.D. 332, 334 (S.D.N.Y. 1993)

(Sotomayor, D.J.).   In addition, defendants are entitled to

obtain plaintiff's medical records directly from the health care

providers who examined or treated plaintiff to ensure that

plaintiff is not holding any records back.

          Plaintiff has not articulated any valid basis for

refusing to sign a release for his medical records.      He has not,

for example, claimed that defendants are attempting to seek

records concerning potentially irrelevant or embarrassing

physical or mental conditions.      To the contrary, the records that

plaintiff has himself provided address physical issues beyond

those alleged in the complaint. 1


     1
      To the extent plaintiff is claiming that defendants'
counsel is required to have an in-person meet and confer with
plaintiff prior to seeking judicial relief, I am waiving the
meet-and-confer require because plaintiff is incarcerated and
defendants' are clearly entitled to the release they seek. Thus,
an in-person meet and confer would be both burdensome and
                                                    (continued ... )

                                    2
                 Accordingly, I shall give plaintiff one final

opportunity to comply with my August 28, 2018 Order.          Plaintiff

is directed to provide counsel for defendants with a HIPAA

compliant release for his medical records (relating to both his

physical and mental conditions) no later than December 13, 2018.

IF PLAINTIFF FAILS TO COMPLY WITH THIS ORDER IT IS MY INTENTION

TO ISSUE A REPORT AND RECOMMENDATION RECOMMENDING THAT THE ACTION

BE DISMISSED PURSUANT TO FED.R.CIV.P. 37(b) FOR PERSISTENT

FAILURE TO COMPLY WITH A DISCOVERY ORDER. 2

                 The clerk of the Court is respectfully requested to

mark Docket Items 17 and 20 closed.

Dated:      New York, New York
            November 13 2018
                                           SO ORDERED




                                           United States Magistrate Judge

Copy mailed to:

Mr. Jose Joaquin Ramirez
NYSID: 02550757R
B&C No. 8951800176
Anna M. Kross Correctional Facility
18-18 Hazen Street
East Elmhurst, New York 11370



     1
         ( •••   continued)
pointless.
     2
     Assuming that plaintiff complies with this Order,
defendants are directed to provide plaintiff with copies of all
medical records that they receive pursuant to the release.

                                       3
Copy transmitted to:

Counsel for Defendants




                         4
